Exhibit 10.79

SECURITIES PURCHASE AGREEMENT
SECURITIES PURCHASE AGREEMENT (the "Agreement"), dated as of September 5, 2012,
by and among Adept Technology, Inc., a Delaware corporation, with headquarters
located at 5960 Inglewood Drive, Pleasanton, CA 94588 (the "Company") and the
investors listed on the Schedule of Buyers attached hereto (individually, a
"Buyer" and collectively, the "Buyers").
WHEREAS:
A.The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the "1933 Act"), and Rule 506 of
Regulation D ("Regulation D") as promulgated by the United States Securities and
Exchange Commission (the "SEC") under the 1933 Act.
B.    The Board of Directors of the Company has authorized a new series of
convertible preferred stock of the Company designated as Series A Convertible
Preferred Stock, the terms of which are set forth in the certificate of
designations for such series of preferred stock (the "Certificate of
Designations") in the form attached hereto as Exhibit A (together with any
convertible preferred shares issued in replacement thereof in accordance with
the terms thereof, the "Preferred Shares"), which Preferred Shares shall be
convertible or redeemable into the Company's voting common stock, par value
$0.001 per share (the "Common Stock"), in accordance with the terms of the
Certificate of Designations (the Preferred Shares as converted or redeemed,
collectively, the "Conversion Shares").
C.    Each Buyer wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, that aggregate number of
Preferred Shares, set forth opposite such Buyer's name in column (3) on the
Schedule of Buyers attached hereto (which aggregate number of Preferred Shares
for all Buyers shall not be greater than 9,500).
D.    Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a (i) Registration Rights Agreement,
substantially in the form attached hereto as Exhibit B (the "Registration Rights
Agreement"), pursuant to which the Company has agreed to provide certain
registration rights with respect to the Registrable Securities (as defined in
the Registration Rights Agreement) under the 1933 Act and the rules and
regulations promulgated thereunder, and applicable state securities laws, and
(ii) Side Letter, substantially in the form attached hereto as Exhibit C (the
"Side Letter "), pursuant to which and pursuant to the Certificate of
Designations, Hale, as long as it together with any of its Affiliates hold
Preferred Shares convertible into at least 5% of the outstanding Common Stock of
the Company on an as converted basis, shall have the right to designate one (1)
director for election to the Board of Directors of the Company (the "Board") and
shall have observation and committee representation rights, all as set forth in
such Side Letter.
E.    The Preferred Shares shall be entitled to dividends, which, at the
election of the Company and as set forth in the Certificate of Designations, may
be paid in cash or in shares of Common Stock, subject to the Exchange Cap (as
defined in the Certificate of Designation) (the "Dividend Shares").




--------------------------------------------------------------------------------

Exhibit 10.79

F.    The Preferred Shares, the Conversion Shares and any Dividend Shares,
collectively are referred to herein as the "Securities".
NOW, THEREFORE, the Company and each Buyer hereby agree as follows:
1.    PURCHASE AND SALE OF PREFERRED SHARES.
(a)        Purchase of Preferred Shares. Subject to the satisfaction (or waiver)
of the conditions set forth in Sections 6 and 7 below, the Company shall issue
and sell to each Buyer, and each Buyer severally, but not jointly, agrees to
purchase from the Company on the Closing Date (as defined below), a number of
Preferred Shares as is set forth opposite such Buyer's name in column (3) on the
Schedule of Buyers (the "Closing").
(b)        Closing. The date and time of the Closing (the "Closing Date") shall
be 10:00 a.m., New York City time, on the date that no later than ten (10)
Business Days after the date hereof (or such other date and time as is mutually
agreed to by the Company and each Buyer) after notification of satisfaction (or
waiver) of the conditions to the Closing set forth in Sections 6 and 7 below, at
the offices of Schulte Roth & Zabel LLP, 919 Third Avenue, New York, New York
10022.
(c)        Purchase Price. The aggregate purchase price for the Preferred Shares
to be purchased by each Buyer at the Closing (the "Purchase Price") shall be the
amount set forth opposite each Buyer's name in column (4) of the Schedule of
Buyers.
(d)        Form of Payment. On the Closing Date, (i) each Buyer shall pay its
Purchase Price to the Company for the Preferred Shares to be issued and sold to
such Buyer at the Closing, by wire transfer of immediately available funds in
accordance with the Company's written wire instructions and (ii) the Company
shall deliver to each Buyer the Preferred Shares (allocated in the amounts as
such Buyer shall request) which such Buyer is then purchasing hereunder
(allocated in the amounts as such Buyer shall request) which such Buyer is
purchasing, in each case duly executed on behalf of the Company and registered
in the name of such Buyer.
(e)    Additional Investors. Each of the Buyers acknowledge and agree that the
Company will be permitted to allow one or more potential investors that are
existing holders of the Company’s securities as of the date hereof to purchase
up to $2 million of stated value of Preferred Shares on identical terms and
conditions as the Buyers under this Agreement (except that such investors will
not be party to the Side Letter), unless otherwise agreed to in writing by the
Required Holders. Any such potential investor that wants to purchase Preferred
Shares must sign a joinder agreement with the Company and consummate such
purchase no later than September 17, 2012, which joinder agreement shall
indicate the number of Preferred Shares that it will purchase (not to exceed, in
the aggregate for all additional investors, 1,500 Preferred Shares). After
executing such joinder, any such investor will be deemed to be a Buyer (as
defined herein), entitled to the rights, and subject to the obligations, under
the Transaction Documents as if such investor were a Buyer on the date hereof
and the Schedule of Buyers will be accordingly amended to reflect such Buyer.
Notwithstanding anything to the contrary, the Company shall not be permitted to
sell, and no Person




--------------------------------------------------------------------------------

Exhibit 10.79

(other than a Buyer) shall be permitted to purchase, any Preferred Shares other
than in accordance with this Section 1(e) without the prior written consent of
the Required Holders.
2.        BUYER'S REPRESENTATIONS AND WARRANTIES. Each Buyer, severally and not
jointly, represents and warrants with respect to only itself that:
(a)        No Public Sale or Distribution. Such Buyer (i) is acquiring the
Preferred Shares and (ii) upon conversion of the Preferred Shares will acquire
the Conversion Shares issuable upon conversion of the Preferred Shares, for its
own account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof; provided, however, that by making the
representations herein, such Buyer does not agree to hold any of the Securities
for any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the 1933 Act. Such Buyer is acquiring the
Securities hereunder in the ordinary course of its business and is able to bear
the economic risk of such investment in the Securities. Such Buyer does not
presently have any agreement or understanding, directly or indirectly, with any
Person to distribute any of the Securities. As used herein, "Person" means an
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization and a government or any
department or agency thereof.
(b)        Accredited Investor Status. Such Buyer is an "accredited investor" as
that term is defined in Rule 501(a) of Regulation D.
(c)        Reliance on Exemptions. Such Buyer understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.
(d)        Information. Such Buyer acknowledges that such Buyer and its
advisors, if any, have been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities that have been requested by such Buyer. Such
Buyer and its advisors, if any, have been afforded the opportunity to ask
questions of the Company. Neither such inquiries nor any other due diligence
investigations conducted by such Buyer or its advisors, if any, or its
representatives shall modify, amend or affect such Buyer's right to rely on the
Company's representations and warranties contained herein. Such Buyer
understands that its investment in the Securities involves a high degree of
risk. Such Buyer has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities.
(e)        No Governmental Review. Such Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment




--------------------------------------------------------------------------------

Exhibit 10.79

in the Securities nor have such authorities passed upon or endorsed the merits
of the offering of the Securities.
(f)        Transfer or Resale. Such Buyer understands that except as provided in
the Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company an
opinion of counsel, in a generally acceptable form, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) such Buyer
provides the Company with reasonable assurance that such Securities can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the
1933 Act, as amended, (or a successor rule thereto) (collectively, "Rule 144");
(ii) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the 1933 Act) may require compliance with some other
exemption under the 1933 Act or the rules and regulations of the SEC thereunder;
and (iii) neither the Company nor any other Person is under any obligation to
register the Securities under the 1933 Act or any state securities laws or to
comply with the terms and conditions of any exemption thereunder.
Notwithstanding the foregoing, the Company hereby consents to and agrees to
register on the books of the Company and with its transfer agent, without any
such legal opinion set forth in clause (i)(B) above, any transfer of Securities
by a Buyer to an Affiliate of such Buyer, provided that the transferee certifies
to the Company that it is an "accredited investor" as defined in Rule 501(a)
under the 1933 Act. Notwithstanding the foregoing, the Securities may be pledged
in connection with a bona fide margin account or other loan or financing
arrangement secured by the Securities and such pledge of Securities shall not be
deemed to be a transfer, sale or assignment of the Securities hereunder, and no
Buyer effecting a pledge of Securities shall be required to provide the Company
with any notice thereof or otherwise make any delivery to the Company pursuant
to this Agreement or any other Transaction Document (as defined in Section
3(b)), including, without limitation, this Section 2(f). As used in this
Agreement, (x) "Affiliate" or "affiliate" means, with respect to any Person, any
other Person which directly or indirectly through one or more intermediaries
Controls, is controlled by, or is under common control with, such Person; and
(y) "Control" (including the terms "controlling", "controlled by" or "under
common control with") means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
(g)        Legends. Such Buyer understands that the certificates or other
instruments representing the Preferred Shares and, until such time as the resale
of the Conversion Shares have been registered under the 1933 Act as contemplated
by the Registration Rights Agreement, the stock certificates representing the
Conversion Shares, except as set forth below, shall bear any legend as required
by the "blue sky" laws of any state and a restrictive legend in substantially
the following form (and a stop-transfer order may be placed against transfer of
such stock certificates):
[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE




--------------------------------------------------------------------------------

Exhibit 10.79

SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN][THE SECURITIES
REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A)
AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE
FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD
PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING,
THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
The legend set forth above shall be removed and the Company shall promptly issue
a certificate without such legend to the holder of the Securities upon which it
is stamped or issue to such holder by electronic delivery at the applicable
balance account at The Depository Trust Company ("DTC"), if, unless otherwise
required by state securities laws, (i) such Securities are registered for resale
under the 1933 Act, (ii) in connection with a sale, assignment or other
transfer, such holder provides the Company with an opinion of counsel, in a
generally acceptable form, to the effect that such sale, assignment or transfer
of the Securities may be made without registration under the applicable
requirements of the 1933 Act, or (iii) the Securities can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A. The Company shall be responsible
for the fees of its transfer agent and all DTC fees associated with such
issuance. If the Company shall fail for any reason or for no reason to issue to
the holder of the Securities within three (3) Trading Days after the occurrence
of any of (i) through (iii) above a certificate without such legend or to issue
such Securities to such holder by electronic delivery at the applicable balance
account at DTC, and if on or after such Trading Day the holder purchases (in an
open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the holder of such Securities that the holder
anticipated receiving without legend from the Company (a "Buy-In"), then the
Company shall, within three (3) Trading Days after the holder's request and in
the holder's discretion, either (i) pay cash to the holder in an amount equal to
the holder's total purchase price (including brokerage commissions and other
out-of-pocket expenses, if any) for the shares of Common Stock so purchased (the
"Buy-In Price"), at which point the Company's obligation to deliver such
unlegended Securities shall terminate, or (ii) promptly honor its obligation to
deliver to the holder such unlegended Securities as provided above and pay cash
to the holder in an amount equal to the excess (if any) of the Buy-In Price over
the product of (A) such number of shares of Common Stock, times (B) the Closing
Bid Price (as defined in the Certificate of Designations) on the date of the
occurrence of any of clauses (i) through (iii), as applicable.




--------------------------------------------------------------------------------

Exhibit 10.79

(h)        Validity; Enforcement. This Agreement, the Side Letter and the
Registration Rights Agreement have been duly and validly authorized, executed
and delivered on behalf of such Buyer and shall constitute the legal, valid and
binding obligations of such Buyer enforceable against such Buyer in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies.
(i)        No Conflicts. The execution, delivery and performance by such Buyer
of this Agreement, the Side Letter and the Registration Rights Agreement and the
consummation by such Buyer of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of such Buyer
or (ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default), or result in, or have the
enforcement of the rights provided for in the Transaction Documents constitute,
a change of control (including, without limitation, by being deemed to be a
merger, consolidation, or other disposition of all or substantially all of the
assets or businesses of the Company or any of its Subsidiaries) or similar
outcome in any respect under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Buyer is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws) applicable to such Buyer, except in the case of clauses (ii)
and (iii) above, for such conflicts, defaults, rights or violations which would
not, individually or in the aggregate, reasonably be expected to have an adverse
effect on the ability of such Buyer to perform its obligations hereunder.
(j)        Residency. Such Buyer is a resident of that jurisdiction specified
below its address on the Schedule of Buyers.
(k)        Certain Trading Activities. Such Buyer has not, directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Buyer which (i) had knowledge of the transactions
contemplated hereby, (ii) has or shares discretion relating to such Buyer's
investments and trading or information concerning such Buyer's investments or
(iii) is subject to such Buyer's review or input concerning such Person's
investments or trading (the foregoing, "Buyer Trading Affiliates"), engaged in
any sale or purchase in the securities of the Company (including, without
limitation, any Short Sales involving the Company's securities) since the time
that such Buyer was first contacted by the Company regarding the investment in
the Company contemplated herein. "Short Sales" include, without limitation, all
"short sales" as defined in Rule 200 promulgated under Regulation SHO
("Regulation SHO") under the Securities Exchange Act of 1934, as amended (the
"1934 Act") and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, swaps and similar arrangements (including on a
total return basis), and sales and other transactions through any U.S. or
non-U.S. broker dealers or U.S. or foreign regulated brokers. As of the date of
this Agreement, such Buyer owns no securities of the Company and is party to no
pledges, forward sale contracts, options, puts, calls, swaps and similar
arrangements or other contract or agreement (other than a Transaction Document)
in respect of the purchase or sale of any such securities. Without limiting the
foregoing, the Buyer has not, and to its knowledge no one acting on its behalf
has, taken, directly or indirectly, any action designed




--------------------------------------------------------------------------------

Exhibit 10.79

to cause or to result, or that could reasonably be expected to cause or result,
in the manipulation of the price of any security of the Company.
3.        REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
The Company represents and warrants to each of the Buyers that, except as set
forth in applicable disclosure letter schedules (the "Disclosure Schedules") to
this Section 3:
(a)        Organization and Qualification. Each of the Company and its
"Subsidiaries" (which for purposes of this Agreement means any entity in which
the Company, directly or indirectly, owns a majority of the capital stock or
holds an equity interest) are entities duly organized and validly existing in
good standing under the laws of the jurisdiction in which they are formed, and
have the requisite power and authorization to own their properties and to carry
on their business as now being conducted. Each of the Company and its
Subsidiaries is duly qualified as a foreign entity to do business and is in good
standing in every jurisdiction in which its ownership of property or the nature
of the business conducted by it makes such qualification necessary, except to
the extent that the failure to be so qualified or be in good standing would not
reasonably be expected to have a Material Adverse Effect. As used in this
Agreement, "Material Adverse Effect" means any material adverse effect on the
business, properties, assets, operations, results of operations, condition
(financial or otherwise) of the Company and its Subsidiaries, taken as a whole,
or on the transactions contemplated by the Transaction Documents, or on the
authority or ability of the Company to perform its obligations under the
Transaction Documents; provided, however, that any effect(s) to the extent
arising out of or resulting from any of the following will not be taken into
account; (i) general economic conditions, (ii) conditions in the securities
markets, financial markets or currency markets, (iii) political conditions or
acts of war, sabotage or terrorism, (iv) acts of God, natural disasters, weather
conditions or other calamities; (v) the announcement of the execution of this
Agreement, (vi) the taking of any action required by this Agreement, and (vii)
changes in the Company's stock price or the trading volume of the Company's
stock. The Company has no Subsidiaries or entities in which the Company directly
or indirectly holds any capital stock or equity except as set forth in the
Disclosure Schedules.
(b)        Authorization; Enforcement; Validity. The Company has the requisite
power and authority to enter into and perform its obligations under this
Agreement, the Certificate of Designations, the Registration Rights Agreement,
the Irrevocable Transfer Agent Instructions (as defined in Section 5(b)), the
Side Letter (collectively, the "Transaction Documents") and to issue the
Securities in accordance with the terms hereof and thereof. The execution and
delivery of the Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby, including, without
limitation, the issuance of the Preferred Shares, the reservation for issuance
and the issuance of the Conversion Shares issuable upon conversion of the
Preferred Shares and the reservation for issuance and the issuance of the
Dividend Shares, collectively up to the Exchange Cap, have been duly authorized
by the Board and (other than the filing with the SEC of a Form D and one or more
Registration Statements (as defined in the Registration Rights Agreement) in
accordance with the requirements of the Registration Rights Agreement and other
filings as may be required by state securities agencies or any applicable stock
exchange on which the Company's Common Stock is listed for trading or as
specified in the




--------------------------------------------------------------------------------

Exhibit 10.79

Disclosure Schedules) (the foregoing, the "Required Filings") no further filing,
consent, or authorization is required by the Company, its Board or its
stockholders. This Agreement and the other Transaction Documents have been duly
executed and delivered by the Company and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies.
(c)        Issuance of Securities. The issuance of each of the Preferred Shares
and Dividend Shares is duly authorized and, upon issuance, each of the
Securities shall be validly issued, fully paid and non-assessable and free from
all preemptive or similar rights, taxes, liens and charges with respect to the
issue thereof other than any liens created by the Buyer. As of the Closing,
2,107,922 shares of Common Stock (representing 19.9% of the Company's Common
Stock) shall have been duly authorized and reserved (the "Required Reserved
Amount") for issuance upon (i) conversion of issued and outstanding and issuable
Preferred Shares (without taking into account any limitations on the conversion
of the Preferred Shares set forth in the Certificate of Designations) or (ii)
declaration and issuance of Dividend Shares. Upon conversion of any of the
Preferred Shares in accordance with the Certificate of Designations, the
Conversion Shares will be validly issued, fully paid and nonassessable and free
from all preemptive or similar rights, taxes, liens and charges with respect to
the issue thereof other than any liens created by the Buyer, with the holders
being entitled to all rights accorded to a holder of Common Stock. Assuming the
accuracy of each of the representations and warranties set forth in Section 2 of
this Agreement, the offer and issuance by the Company of the Securities is
exempt from registration under the 1933 Act.
(d)        No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Preferred Shares and the reservation for issuance and the
issuance of the Conversion Shares and Dividend Shares) will not (i) result in a
violation of any memorandum of association, certificate of incorporation,
certificate of formation, any certificate of designations or other constituent
documents of the Company or any of its Subsidiaries, any capital stock of the
Company or any of its Subsidiaries or the articles of association or bylaws of
the Company or any of its Subsidiaries or (ii) subject to receipt of any
consents referred to in the Disclosure Schedule, conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) or result in, or give to others any rights of (x) termination,
amendment, acceleration or cancellation of, or (y) to any payment, including,
without limitation, any employment or severance payment, under, any material
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including foreign, federal and state
securities laws and regulations and the rules and regulations of The NASDAQ
Global Market (the "Principal Market") and applicable laws of the State of
Delaware) applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries is bound or
affected, other than such items in clauses (ii) and (iii) above that would be
reasonably likely not to be materially adverse to the Company and its
Subsidiaries.




--------------------------------------------------------------------------------

Exhibit 10.79

(e)        Consents. Except as set forth in the Disclosure Schedule, neither the
Company nor any of its Subsidiaries is required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its obligations
under or contemplated by the Transaction Documents, in each case in accordance
with the terms hereof or thereof (other than the Required Filings). Except for
the Required Filings, all consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the Closing Date, and the
Company has no knowledge of any facts or circumstances that could reasonably be
expected to prevent the Company from obtaining or effecting any of the
registration, application or filings pursuant to the preceding sentence. The
Company is not in violation of the listing requirements of the Principal Market
and has no knowledge of any facts that would reasonably be likely to lead to
delisting or suspension of the Common Stock in the foreseeable future. The
issuance by the Company of the Securities will not violate any listing
requirement of the Principal Market or otherwise be reasonably likely to cause
the Common Stock to be delisted or suspended from trading on the Principal
Market.
(f)        Acknowledgment Regarding Buyer's Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, (ii) an "affiliate" of
the Company or any of its Subsidiaries or (iii) to the knowledge of the Company,
a "beneficial owner" of more than 10% of the shares of Common Stock (as defined
for purposes of Rule 13d-3 of the Securities Exchange Act of 1934, as amended
(the "1934 Act")). The Company further acknowledges that no Buyer is acting as a
financial advisor or fiduciary of the Company or any of its Subsidiaries (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby, and any advice given by a Buyer or
any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to such Buyer's purchase of the Securities. The Company further
represents to each Buyer that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.
(g)        No General Solicitation; Placement Agent's Fees. Neither the Company,
nor any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities. Neither the Company, nor any of its Subsidiaries or affiliates, nor
any Person acting on its or their behalf, has engaged or otherwise hired any
placement agent, financial advisor or broker (collectively, a "Placement Agent")
in connection with the transactions contemplated hereby.
(h)        No Integrated Offering. None of the Company, its Subsidiaries, any of
their affiliates, and any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of any of
the Securities under the 1933 Act, whether through integration with prior




--------------------------------------------------------------------------------

Exhibit 10.79

offerings or otherwise, or cause this offering of the Securities to require
approval of stockholders of the Company for purposes of the 1933 Act or any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated. None of the
Company, its Subsidiaries, their directors or officers and any Person acting on
their behalf will take any action or steps referred to in the preceding sentence
that would require registration of any of the Securities under the 1933 Act or
cause the offering of the Securities to be integrated with other offerings for
purposes of any such applicable stockholder approval provisions.
(i)        Dilutive Effect. The Company understands and acknowledges that the
Company may issue Dividend Shares in accordance with the Certificate of
Designations and that the number of Conversion Shares issuable upon conversion
of the Preferred Shares will increase as provided in certain provisions of the
Certificate of Designations. The Company further acknowledges that its issuance
of Dividend Shares in accordance with the terms of the Certificate of
Designations and its obligation to issue Conversion Shares upon conversion of
the Preferred Shares in accordance with this Agreement and the Certificate of
Designations, in each case, is absolute and unconditional (other than the
conditions expressly set forth in the Certificate of Designations) regardless of
the dilutive effect that such issuance may have on the ownership interests of
other stockholders of the Company.
(j)        Application of Takeover Protections; Rights Agreement. The Company
and its Board have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company's Certificate of Incorporation, as
amended and as in effect on the date hereof (the "Certificate of
Incorporation"), or the laws of the jurisdiction of its formation which is or
could become applicable to any Buyer as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company's
issuance of the Securities and any Buyer's ownership of the Securities. The
Company has not adopted a stockholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of Common Stock or a change in
control of the Company.
(k)        SEC Documents; Financial Statements. Except as disclosed in the
Disclosure Schedule, during the two (2) years prior to the date hereof, the
Company has timely filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC pursuant to the reporting
requirements of the 1934 Act (all of the foregoing filed in such period prior to
the date hereof, and all exhibits included therein and financial statements,
notes and schedules thereto and documents incorporated by reference therein
being hereinafter referred to as the "SEC Documents"). The Company has delivered
to the Buyers or their respective representatives true, correct and complete
copies of the SEC Documents not available on the EDGAR system. As of their
respective filing dates, the SEC Documents complied in all material respects
with the requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The SEC
has not issued any stop order




--------------------------------------------------------------------------------

Exhibit 10.79

or other order suspending the effectiveness of any registration statement filed
by the Company or any Subsidiary under the 1934 Act or the 1933 Act. As of their
respective filing dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect to financial statements included in the SEC Documents. Such financial
statements have been prepared in accordance with United States generally
accepted accounting principles ("GAAP") in all material respects, consistently
applied, during the periods involved (except (i) as may be otherwise indicated
in such financial statements or the notes thereto, or (ii) in the case of
unaudited interim statements, to the extent they may exclude footnotes or may be
condensed or summary statements) and fairly present in all material respects the
financial position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments); as of the date
hereof, there are no obligations, liabilities or indebtedness (including
contingent and indirect liabilities) which are material to the Company and
required to be reflected in such financial statements that are not reflected in
such financial statements.
(l)        Absence of Certain Changes. Except as disclosed in the Disclosure
Schedule, since December 31, 2011, there has been no Material Adverse Effect.
Except as disclosed in the Disclosure Schedule, since December 31, 2011, neither
the Company nor any of its Subsidiaries has (i) declared or paid any dividends
or purchased, redeemed or made any agreements to purchase or redeem any shares
of its capital stock, (ii) sold any assets, individually or in the aggregate, in
excess of $1,000,000, (iii) had capital expenditures, individually or in the
aggregate, in excess of $1,000,000, (iv) altered its method of accounting or the
identity of its auditors, (v) incurred any liabilities (contingent or
otherwise), individually or in the aggregate, in excess of $1,000,000, other
than (A) trade payables and accrued expenses incurred in the ordinary course of
business and (B) liabilities not required to be reflected in the Company's
financial statements pursuant to GAAP (including, without limitation, the
footnotes thereto) or required to be disclosed in filings made with the SEC,
(vi) altered its method of accounting or the identity of its auditors or (vii)
issued any equity securities to any officer, director or Affiliate. Neither the
Company nor any of its Subsidiaries has taken any steps to seek protection
pursuant to any bankruptcy law nor does the Company have any knowledge or reason
to believe that its creditors intend to initiate involuntary bankruptcy
proceedings or any actual knowledge of any fact that would reasonably lead a
creditor to do so. The Company does not have pending before the SEC any request
for confidential treatment of information. Neither the Company nor any Affiliate
of the Company (including, without limitation, any pension plan, employee stock
option plan or similar plan) has purchased or sold any securities of the Company
within the 90 days preceding the date hereof. The Company and its Subsidiaries,
on a consolidated basis, and the Company and its German Subsidiaries,
individually, are not as of the date hereof, and after giving effect to the
transactions contemplated hereby to occur at the Closing, will not be Insolvent
(as defined below). For purposes of this Section 3(l), "Insolvent" means, with
respect to any Person, (i) the present fair saleable value of such Person's
assets (including intangibles) is less than the amount required to pay such
Person's total Indebtedness (as defined in the Certificate of Designations),
(ii) such Person is unable to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured, (iii) such Person intends to incur or believes that it will incur debts
that would be beyond its ability to pay as such debts mature or (iv) such Person
has unreasonably small capital with which to conduct




--------------------------------------------------------------------------------

Exhibit 10.79

the business in which it is engaged as such business is now conducted and is
proposed to be conducted.
(m)        No Undisclosed Events, Liabilities, Developments or Circumstances.
Other than the transactions contemplated by the Transaction Documents, as of the
date hereof, there is no event, liability, development or circumstance in
respect of the Company or any of its Subsidiaries that has occurred or exists
required to be publicly disclosed or announced prior to the date hereof by the
Company pursuant to applicable law, rule or regulation (including, without
limitation, the 1934 Act) which has not been disclosed. As of the date hereof,
in respect of the Loan and Security Agreement, dated as of May 1, 2009, by and
between the Company and Silicon Valley Bank, as amended by Amendment No. 1 to
the Loan and Security Agreement dated June 15, 2010, Amendment No. 2 to Loan and
Security Agreement dated December 30, 2010, Amendment No. 3 to Loan and Security
Agreement dated March 25, 2011 and Amendment No. 4 to Loan and Security
Agreement dated February 6, 2012, and that certain Loan and Security (EX-IM Loan
Facility), dated March 25, 2011, as amended by Amendment No 1 to Loan and
Security Agreement (EX-IM Loan Facility) dated February 6, 2012 (collectively,
the "Valley Bank Loan Agreement"), and that certain Loan and Security Agreement
(EX-IM Loan Facility), dated as of March 25, 2011, as amended by Amendment No. 1
to Loan and Security Agreement (EX-IM Loan Facility) dated February 6, 2012 as
in effect on the Subscription Date (the "EX-IM Loan Agreement"), in each case as
amended, other than as set forth in the Disclosure Schedule, the Company or any
of the other parties (that is an affiliate of the Company) to the Valley Bank
Loan Agreement or the EX-IM Loan Agreement, respectively, or any documents in
connection therewith (the "Loan Documents" and such parties the "Loan Parties")
is not in breach or otherwise in violation if any term or provision, and there
is no default or any event of default under the terms and provisions, of any of
the Loan Documents and the Company or any of the other Loan Parties has not
received any notice or other written or oral indication by any of the other Loan
Parties of any such breach, violation, default or event of default.
(n)        Conduct of Business; Regulatory Permits. Neither the Company nor any
of its Subsidiaries is in violation of any term of or in default under any
certificate of designations of any outstanding series of preferred stock of the
Company (if any), its Certificate of Incorporation or Bylaws, as amended and as
in effect on the date hereof (the "Bylaws"), or their organizational charter or
memorandum of association or certificate of incorporation or articles of
association or bylaws, respectively. Neither the Company nor any of its
Subsidiaries is in violation of any judgment, decree or order or any statute,
ordinance, rule or regulation applicable to the Company or any of its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing, except in each case for
possible violations which would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Without limiting the
generality of the foregoing, the Company is not in violation of any of the
rules, regulations or requirements of the Principal Market and has no knowledge
of any facts or circumstances that would reasonably lead to delisting or
suspension of the Common Stock by the Principal Market in the foreseeable
future. During the two (2) years prior to the date hereof, the Common Stock has
been designated for quotation on the Principal Market. During the two (2) years
prior to the date hereof, (i) trading in the Common Stock has not been suspended
by the SEC or the Principal Market and (ii) the Company has received no
communication, written or oral, from




--------------------------------------------------------------------------------

Exhibit 10.79

the SEC or the Principal Market regarding the suspension or delisting of the
Common Stock from the Principal Market. The Company and its Subsidiaries possess
all certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such material certificate, authorization or permit.
(o)        Foreign Corrupt Practices. Neither the Company, nor any of its
Subsidiaries, nor to the knowledge of the Company, any director, officer, agent,
employee or other Person acting on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the Company
or any of its Subsidiaries (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.
(p)        Sarbanes-Oxley Act. The Company is in compliance in all material
respects with any and all applicable requirements of the Sarbanes-Oxley Act of
2002 that are effective as of the date hereof, and any and all applicable rules
and regulations promulgated by the SEC thereunder that are effective as of the
date hereof.
(q)         Transactions With Affiliates. Except as set forth in the Disclosure
Schedule, none of the current officers, directors, or employees of the Company
or any of its Subsidiaries, or to the knowledge of the Company, any relative
with a relationship no more remote than first cousin of any current officer,
director, or employee of the Company or its Subsidiaries, is presently (i) a
party to any transaction with the Company or any of its Subsidiaries (other than
for ordinary course services as employees, officers or directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such officer, director, or
employee or such relative or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any such officer, director, or
employee or relative has a substantial interest or is an officer, director,
trustee or partner or (ii) the direct or indirect owner of an interest in any
corporation, firm, association or business organization which is a competitor,
supplier or customer of the Company or its Subsidiaries (except for a passive
investment (direct or indirect) in less than 5% of the common stock of a company
whose securities are traded on or quoted through an Eligible Market (as defined
in the Certificate of Designations)). No employee, officer, or director of the
Company or any of its Subsidiaries or member of his or her immediate family is
indebted to the Company or any of its Subsidiaries, as the case may be, nor is
the Company or any of its Subsidiaries indebted (or committed to make loans or
extend or guarantee credit) to any of them, other than (x) for payment of salary
for services rendered, (y) reimbursement for reasonable expenses incurred on
behalf of the Company, and (z) for other standard employee benefits made
generally available to all employees or executives (including stock option
agreements outstanding under any stock option plan approved by the board of
directors of the Company).




--------------------------------------------------------------------------------

Exhibit 10.79

(r)        Equity Capitalization. As of the date hereof, the authorized capital
stock of the Company consists of (i) 19,000,000 shares of Common Stock, of which
as of the date hereof, 10,539,613 shares are issued and outstanding, 2,772,910
shares are reserved for grant or issuance pursuant to the Company's stock option
and purchase plans and no shares are reserved for issuance pursuant to
securities (other than the aforementioned options and the Preferred Shares)
exercisable or exchangeable for, or convertible into, Common Stock, and (ii)
1,000,000 shares of the Company's preferred stock, par value $0.001 per share
(the "Preferred Stock"), of which as of the date hereof, no shares are issued
and outstanding. All of such outstanding shares have been, or upon issuance will
be, validly issued and are fully paid and nonassessable. Except as disclosed in
the Disclosure Schedule: (i) none of the Company's capital stock is subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company; (ii) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any shares of capital stock of the Company or any of its
Subsidiaries to which the Company or any of its Subsidiaries is a party, or
contracts, commitments, understandings or arrangements by which the Company or
any of its Subsidiaries is or may become bound to issue additional shares of
capital stock of the Company or any of its Subsidiaries or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
binding upon the Company or any of its Subsidiaries relating to, or securities
or rights convertible into, or exercisable or exchangeable for, any shares of
capital stock of the Company or any of its Subsidiaries; (iii) there are no
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing Indebtedness of the
Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound; (iv) other than Valley Bank Loan Agreement,
there are no financing statements securing obligations in any material amounts,
either singly or in the aggregate, filed in connection with the Company or any
of its Subsidiaries; (v) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the 1933 Act (except pursuant to the Registration Rights
Agreement); (vi) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions (other than the forfeiture provisions), and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (viii) the Company does not have any stock appreciation rights
or "phantom stock" plans or agreements or any similar plan or agreement; and
(ix) the Company and its Subsidiaries have no liabilities or obligations
required to be disclosed in the SEC Documents but not so disclosed in the SEC
Documents, other than those incurred in the ordinary course of the Company's or
any of its Subsidiary's' respective businesses and which, individually or in the
aggregate, do not or would not have a Material Adverse Effect. The Company has
furnished or made available to the Buyers true, correct and complete copies of
the Certificate of Incorporation and the Bylaws and the terms of all securities
convertible into, or exercisable or exchangeable for, shares of Common Stock and
the material rights of the holders thereof in respect thereto. All of the
outstanding shares of capital stock or other equity interests of each Subsidiary
are owned, directly or indirectly, by the Company. All issued and outstanding
shares of capital stock or other equity interests of each of the Subsidiaries
have been validly issued and are duly authorized, fully paid and non-assessable.




--------------------------------------------------------------------------------

Exhibit 10.79

(s)        Indebtedness and Other Contracts. Except as disclosed in the
Disclosure Schedule, neither the Company nor any of its Subsidiaries (i) has any
outstanding Indebtedness or Liens, other than trade payables incurred in the
ordinary course of business, capital leases and Indebtedness pursuant to the
Valley Bank Loan Agreement and the EX-IM Loan Agreement, (ii) is a party to any
Material Contract, (iii) is in material breach, violation or default under any
Material Contract, and no event has occurred which, with notice or lapse of time
or both, would (1) constitute a material breach, violation or default by the
Company or any Subsidiary (or, to the Company's knowledge, any other party)
under any such Material Contract, or (2) give rise to any lien or right of
termination, modification, change in control or similar provision, cancellation,
prepayment, suspension, limitation, revocation or acceleration against the
Company or any Subsidiary under any such Material Contract in violation of any
term of or in default under or (iv) is a party to any Material Contract or
contract, agreement or instrument relating to any Indebtedness, the performance
of which, in the judgment of the Company's officers, has or is expected to have
a Material Adverse Effect. The Company has provided or made available to the
Buyers complete copies of each of the Material Contracts, including all
schedules, exhibits and attachments thereto. Assuming the due execution and
delivery by the other parties thereto, each of the Material Contracts is as of
the date hereof legal, valid and binding, and in full force and effect, and
enforceable in accordance with its terms, subject to (A) laws of general
application relating to bankruptcy, insolvency, and relief of debtors, and (B)
rules of law governing specific performance, injunctive relief, or other
equitable remedies. Except as set forth in the Disclosure Schedule, neither the
Company nor any Subsidiary is and, to the Company's knowledge, no other party to
any such Material Contract is in arrears in respect of the performance or
satisfaction of any material terms or conditions on its part to be performed or
satisfied under any of such Material Contract, and neither the Company nor any
Subsidiary has and, to the Company's knowledge, no other party thereto has
granted or been granted any material waiver under any of such Material Contract
or repudiated any provision thereof. As used herein "Material Contract" means
(A) any contract, agreement or instrument, which requires future expenditures by
the Company or any Subsidiary in excess of $1,000,000 or might result in
payments to the Company or any Subsidiary in excess of $1,000,000, (B) any
purchase or service order which might result in payments to the Company or any
Subsidiary in excess of $1,000,000, (C) any employment agreements (not including
at-will employment letters with employees), (D) any contract, agreement or
instrument that is required to be filed as an exhibit to the SEC Reports
pursuant to Item 601(b)(10) of Regulation S-K and (E) any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument would result in a Material
Adverse Effect. Since December 31, 2011 none of the Company's or any
Subsidiaries' suppliers, vendors, or customers has: (i) terminated or cancelled
a Material Contract or business relationship involving an amount in excess of
$1,000,000; (ii) threatened to terminate or cancel a Material Contract or
business relationship involving an amount in excess of $1,000,000; (iii)
threatened litigation in connection with or notified the Company of default
under, or violation of any material term of, a Material Contract or business
relationship involving an amount in excess of $1,000,000; or (iv) demanded in
writing any modification, termination or limitation of a Material Contract or
business relationship involving an amount in excess of $1,000,000 with the
Company or any Subsidiary. The Company has provided to the Buyers a list of the
10 largest suppliers and 10 largest customers of the Company and the
Subsidiaries as of the date hereof, based on the dollar amount of sales for the
period from January 1, 2010 through December 31, 2011.




--------------------------------------------------------------------------------

Exhibit 10.79

(t)        Absence of Litigation. There is no material action, suit, proceeding,
inquiry or investigation before or by the Principal Market, any court,
arbitrator, public board, government agency, self-regulatory organization or
body pending or, to the knowledge of the Company after reasonable investigation,
threatened in writing against the Company or any of its Subsidiaries, the Common
Stock or any of the Company's Subsidiaries or to the knowledge of the Company
any of the Company's or its Subsidiaries' officers or directors, whether of a
civil or criminal nature or otherwise, in their capacities as such, except for
routine tax reviews and audits and as set forth in the Disclosure Schedule.
Neither the Company nor any Subsidiary, nor, to the Company's knowledge, any
director or officer thereof (in his or her capacity as such), is or has been the
subject of any action, suit, proceeding, inquiry or investigation involving a
claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty, except as specifically set forth in the
Disclosure Schedule.
(u)        Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Since January 1, 2009, neither the Company nor any such Subsidiary has
been refused any insurance coverage sought or applied for and neither the
Company nor any such Subsidiary has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business at a cost that would not have a Material Adverse Effect.
(v)        Employee Relations.
(i)    Neither the Company nor any of its Subsidiaries is a party to any
collective bargaining agreement or employs any member of a union in the United
States. No material labor dispute with the employees of the Company or any of
its Subsidiaries exists or, to the knowledge of the Company, is imminent. No
executive officer of the Company or any of its Subsidiaries (as defined in Rule
501(f) of the 1933 Act) has notified the Company or any such Subsidiary that
such officer intends to leave the Company or any such Subsidiary or otherwise
terminate such officer's employment with the Company or any such Subsidiary. No
executive officer of the Company or any of its Subsidiaries, to the knowledge of
the Company or any of its Subsidiaries, is in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any restrictive covenant, and the
continued employment of each such executive officer does not subject the Company
or any of its Subsidiaries to any material liability with respect to any of the
foregoing matters.
(ii)    The consummation of the transactions contemplated by this Agreement will
not, on or after the Closing Date, (1) entitle any employee or independent
contractor of the Company or its Subsidiaries to severance pay or termination
benefits, (2) accelerate the time of payment or vesting, or increase the amount
of compensation due to any current or former employee or independent contractor
of the Company or its Subsidiaries, (3) obligate the Company or any of its
affiliates to pay or otherwise be liable for any compensation, vacation days,
pension contribution or other benefits to any current or former employee,
consultant, agent or independent contractor of




--------------------------------------------------------------------------------

Exhibit 10.79

the Company or its Subsidiaries for periods before the Closing Date, (4) require
assets to be set aside or other forms of security to be provided with respect to
any liability under any "employee benefit plan" within the meaning of Section
3(3) of the Employee Retirement Income Security Act of 1974, as amended
("ERISA"), under which the Company has any current or future obligation or
liability (including any potential, contingent or secondary liability under
Title IV of ERISA) or under which any employee or former employee (or
beneficiary of any employee or former employee) of the Company has or may have
any current or future right to benefits (the term "plan" shall include any
contract, agreement (including an employment or independent contractor
agreement), policy or understanding, each such plan being hereinafter referred
to in this Agreement individually as a "Benefit Plan", (5) result in any
"parachute payment" (within the meaning of Section 280G of the Code) under any
Benefit Plan, or (6) result in any change of control or similar payments to any
officer, director, consultant, independent contractor or employee of the Company
or any Subsidiary, in each case which individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect.
(w)        Title. Except as would not have a Material Adverse Effect and the
liens pursuant to the Valley Bank Loan Agreement, the Company and its
Subsidiaries have good and marketable title in fee simple to all real property
and good and marketable title to all personal property owned by them which is
material to the business of the Company and its Subsidiaries, in each case free
and clear of all liens, security interests, encumbrances and defects except such
as do not materially affect the value of such property and do not interfere with
the use made and proposed to be made of such property by the Company and any of
its Subsidiaries. Any real property and facilities held under lease by the
Company and any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not
materially interfere with the use made and proposed to be made of such property
and buildings by the Company and its Subsidiaries.
(x)        Intellectual Property Rights. (i) The Company and its Subsidiaries
own or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, original works of
authorship, patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor ("Intellectual Property
Rights") necessary to conduct their respective businesses as now conducted. To
the knowledge of the Company, there are no conflicts with or infringements of
any Intellectual Property Rights owned by the Company or any of its Subsidiaries
by any third party, except for such infringements and conflicts which would not
reasonably be expected to have a Material Adverse Effect. Except as set forth in
the Disclosure Schedule, none of the Company's material Intellectual Property
Rights have expired or terminated or have been abandoned or are expected to
expire or terminate or are expected to be abandoned, within three years from the
date of this Agreement. The Company does not have any knowledge of any
infringement by the Company or its Subsidiaries of Intellectual Property Rights
of others that would reasonably be expected to be materially adverse to the
Company and/or its Subsidiaries. Except as set forth in the Disclosure Schedule,
there is no claim, action or proceeding being made or brought, or to the
knowledge of the Company or any of its Subsidiaries, being threatened, against
the Company or any of its Subsidiaries regarding its Intellectual Property
Rights. The Company has no knowledge of any facts or circumstances which would
reasonably




--------------------------------------------------------------------------------

Exhibit 10.79

be expected to give rise to any of the foregoing infringements or claims,
actions or proceedings. The Company and its Subsidiaries have taken reasonable
security measures for a Company of the size and in the applicable industry of
the Company to protect the secrecy, confidentiality and value of all of their
Intellectual Property Rights and, to the knowledge of any director or senior
executive at the Company, there has been no unauthorized disclosure of any data
or information which, but for any such unauthorized disclosure, the Company
would consider to be a trade secret owned by the Company or any of its
Subsidiaries.
(ii)    All registered Intellectual Property registered with the U.S. PTO or
similar foreign governmental entity in the name of the Company or a Subsidiary
("Registered Intellectual Property") is owned by the Company or a Subsidiary,
free and clear of security interests, liens, encumbrances or claims of any
nature except as set forth in the Disclosure Schedule. All of the Company's
material Registered Intellectual Property is subsisting and, to the knowledge of
the Company, is valid and enforceable and all renewal fees and other maintenance
fees that have fallen due on or prior to the effective date of this Agreement
have been paid. To the knowledge of the Company, there are no conflicts with or
infringements of any Registered Intellectual Property by any third party, except
for such infringements and conflicts which would not reasonably be expected to
have a Material Adverse Effect. No material Registered Intellectual Property is
the subject of any adverse proceeding before any governmental, registration or
other authority in any jurisdiction, including any office action or other form
of preliminary or final refusal of registration.
(y)        Subsidiary Rights. Other than under the Valley Bank Loan Agreement,
the Company or one of its Subsidiaries has the unrestricted right to vote, and
(subject to limitations imposed by applicable law) to receive dividends and
distributions on, all capital securities of its Subsidiaries as owned by the
Company or such Subsidiary.
(z)    Investment Company Status. The Company is not, and upon consummation of
the sale of the Securities, and for so long any Buyer holds any Securities,
except as may be a result solely from Hale's status under the Investment Company
Act of 1940, as amended, will not be, an "investment company," a company
controlled by an "investment company" or an "affiliated person" of, or
"promoter" or "principal underwriter" for, an "investment company" as such terms
are defined in the Investment Company Act of 1940, as amended.
(aa)    Internal Accounting and Disclosure Controls. The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management's general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset and liability accountability, (iii)
access to assets or incurrence of liabilities is permitted only in accordance
with management's general or specific authorization and (iv) the recorded
accountability for assets and liabilities is compared with the existing assets
and liabilities at reasonable intervals and appropriate action is taken with
respect to any difference. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the 1934 Act) that are
effective in all material respects in ensuring that information required to be
disclosed by the Company in the reports that it files or submits under the 1934
Act is recorded, processed, summarized and reported, within the time periods
specified in




--------------------------------------------------------------------------------

Exhibit 10.79

the rules and forms of the SEC, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the 1934 Act is
accumulated and communicated to the Company's management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure. During the twelve months prior to the date hereof neither the
Company nor any of its Subsidiaries has received any notice or correspondence
from any accountant of the Company or any Subsidiary relating to any material
weakness in any part of the system of internal accounting controls of the
Company or any of its Subsidiaries.
(bb)    Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its SEC
Documents and is not so disclosed or that otherwise would be reasonably likely
to have a Material Adverse Effect.
(cc)    Eligibility for Registration. The Company is eligible to register the
Conversion Shares for resale by the Buyers using Form S-3 promulgated under the
1933 Act.
(dd)    Transfer Taxes. On the Closing Date, all stock transfers or other taxes
(other than income taxes) which are required to be paid in connection with the
sale and transfer of the Securities to be sold to each Buyer hereunder will be,
or will have been, fully paid or provided for by the Company and all laws
imposing such taxes will be or will have been fully complied with.
(ee)    Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result, or that would reasonably be expected to cause or result,
in the stabilization or manipulation of the price of any security of the Company
to facilitate the sale or resale of any of the Securities, (ii) sold, bid for,
purchased, or paid any compensation for soliciting purchases of, any of the
Securities, or (iii) paid or agreed to pay to any person any compensation for
soliciting another to purchase any other securities of the Company on any
trading market or securities exchange.
(ff)    U.S. Real Property Holding Corporation. The Company is not, has never
been, and so long as any Securities remain outstanding, shall not become, a U.S.
real property holding corporation within the meaning of Section 897 of the
Internal Revenue Code of 1986, as amended, and the Company shall so certify upon
any Buyer's request.
(gg)    No Additional Agreements. The Company does not have any agreement or
understanding with any Buyer with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.
(hh)        Disclosure. All disclosure provided to the Buyers regarding the
Company, or any of its Subsidiaries, their business and the transactions
contemplated hereby, including the disclosure schedules to this Agreement,
furnished by or on behalf of the Company is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. Buyer acknowledges and
agrees that the Company does not make and has not made any representations or
warranties other than those specifically set




--------------------------------------------------------------------------------

Exhibit 10.79

forth in Section 3. The Company acknowledges and agrees that no Buyer makes or
has made any representations or warranties other than those specifically set
forth in Section 2.
(ii)        Shell Company Status. The Company is not an issuer identified in
Rule 144(i)(1).
4.    COVENANTS.
(a)    Best Efforts. Each party shall use its reasonable best efforts timely to
satisfy each of the covenants and the conditions to be satisfied by it as
provided in Sections 6 and 7 of this Agreement.
(b)        Form D and Blue Sky. The Company agrees to file a Form D with respect
to the Securities as required under Regulation D and to provide a copy thereof
to each Buyer promptly after such filing. The Company shall, on or before the
Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Securities for
sale to the Buyers at the Closing pursuant to this Agreement under applicable
securities or "Blue Sky" laws of the states of the United States (or to obtain
an exemption from such qualification), and shall, if requested by any Buyer,
provide evidence of any such action so taken to the Buyers as requested by any
Buyer, on or prior to the Closing Date. The Company shall make all filings and
reports relating to the offer and sale by the Company of the Securities required
under applicable securities or "Blue Sky" laws of the states of the United
States following the Closing Date.
(c)        Reporting Status. Until the date on which none of the Preferred
Shares are outstanding (the "Reporting Period"), the Company shall timely file
all reports required to be filed with the SEC pursuant to the 1934 Act, and
except in connection with a Fundamental Transaction for which the Company has
complied with the provisions of the Certificate of Designations, the Company
shall not terminate its status as an issuer required to file reports under the
1934 Act even if the 1934 Act or the rules and regulations thereunder would no
longer require or otherwise permit such termination, and the Company shall use
all commercially reasonable efforts take all actions necessary to maintain its
eligibility to register the Conversion Shares for resale by the Investors on
Form S-3.
(d)        Use of Proceeds. The Company will use the proceeds from the sale of
the Securities for general corporate purposes but not for (i) the repayment of
any outstanding Indebtedness of the Company or any of its Subsidiaries in an
amount in excess of $5,000,000, or (ii) the redemption or repurchase of any of
its or its Subsidiaries' equity securities.
(e)        Financial Information. The Company agrees to send the following to
each Buyer that holds any Preferred Stock during the Reporting Period (i) unless
the following are filed with the SEC through EDGAR and are available to the
public through the EDGAR system, within one (1) Business Day after the filing
thereof with the SEC, a copy of its Annual Reports on Form 10-K, any Quarterly
Reports on Form 10-Q, any interim reports or any consolidated balance sheets,
income statements, stockholders' equity statements and/or cash flow statements
for any period other than annual, any Current Reports on Form 8‑K (or any
analogous reports under the 1934 Act) and any registration statements (other
than on Form S‑8) or amendments filed pursuant to the 1933 Act,




--------------------------------------------------------------------------------

Exhibit 10.79

(ii) unless the following are filed with the SEC through EDGAR and are available
to the public through the EDGAR system, within one (1) Business Day of the
release thereof, facsimile or e-mailed copies of all press releases issued by
the Company or any of its Subsidiaries, (iii) to the extent requested by a
Buyer, as soon as practicable, and in any event within thirty (30) days after
the close of each month of each fiscal year of the Company, a consolidated
balance sheet, statement of income and statement of cash flows of the Company
and any Subsidiaries as at the close of such month and covering operations for
such month and the portion of the Company's fiscal year ending on the last day
of such month, all in reasonable detail and prepared in accordance with GAAP and
in a form consistent with the Company's past practice, subject to audit and
year-end adjustments, setting forth in each case in comparative form the figures
for the comparable period of the previous fiscal year, (iv) to the extent a
Buyer shall not have asked the Company in writing not to be privy to any
material, non-public information concerning the Company, the same information
provided to the Company's Board of Directors with respect to the Company's
budget and quarterly financial statements, and (v) unless the following are
filed with the SEC through EDGAR and are available to the public through the
EDGAR system, copies of any notices and other information made available or
given to the stockholders of the Company generally, contemporaneously with the
making available or giving thereof to the stockholders. As used herein,
"Business Day" means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.
(f)        Listing. The Company shall promptly secure the listing of all of the
Registrable Securities (as defined in the Registration Rights Agreement) upon
each national securities exchange and automated quotation system, if any, upon
which the Common Stock is then listed (subject to official notice of issuance)
and shall maintain such listing of all Registrable Securities from time to time
issuable under the terms of the Transaction Documents. The Company shall
maintain the authorization for quotation of the Common Stock on the Principal
Market or any other Eligible Market (as defined in the Certificate of
Designations). Neither the Company nor any of its Subsidiaries shall take any
action which would be reasonably expected to result in the delisting or
suspension of the Common Stock on the Principal Market. The Company shall pay
all fees and expenses in connection with satisfying its obligations under this
Section 4(f).
(g)        Fees. At the Closing, the Company shall reimburse Hale Capital
Partners, LP ("Hale") (a Buyer) or its designee(s) for all costs and expenses
actually incurred by Hale in connection with the transactions contemplated by
the Transaction Documents (including, without limitation, all external legal
fees and disbursements in connection therewith, documentation and implementation
of the transactions contemplated by the Transaction Documents, travel and due
diligence fees and disbursements in connection therewith and fees to operating
partners of Hale (including, without limitation, Rob Cain)) in an amount not to
exceed (x) $10,000 for due diligence fees and (y) $175,000 for legal fees, (i)
which amounts in clauses (x) or (y) may be increased with the prior approval of
the Company (which approval shall not be unreasonably withheld) and (ii) which
amounts in clauses (x) or (y) (together with any increases approved by the
Company as set forth in clause (i) above) may be withheld by such Buyer from its
Purchase Price at the Closing. Notwithstanding the foregoing, the Company's
obligations to pay the fees and expenses identified above shall be reduced by
the $20,000 paid by the Company to Hale prior to the date hereof. As reasonably
requested by the Company, Hale shall provide such documentation, as
appropriately




--------------------------------------------------------------------------------

Exhibit 10.79

redacted, in support of such fees and expenses for which payment is to be made.
The Company shall be responsible for the payment of any placement agent's fees,
financial advisory fees, or broker's commissions (other than for Persons engaged
by or on behalf of any Buyer) relating to or arising out of the transactions
contemplated hereby. The Company shall pay, and hold each Buyer harmless
against, any liability, loss or expense (including, without limitation,
reasonable attorney's fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment. Except as otherwise set forth in
the Transaction Documents, each party to this Agreement shall bear its own
expenses in connection with the sale of the Securities to the Buyers.
(h)        Pledge of Securities; Short Sales.
(i)    The Company acknowledges and agrees that, subject to compliance with
applicable law, the Securities may be pledged by a Buyer in connection with a
bona fide margin agreement or other loan or financing arrangement that is
secured by the Securities. The pledge of Securities shall not be deemed to be a
transfer, sale or assignment of the Securities hereunder, and no Buyer effecting
a pledge of Securities shall be required to provide the Company with any notice
thereof or otherwise make any delivery to the Company pursuant to this Agreement
or any other Transaction Document, including, without limitation, Section 2(f)
hereof; provided, that a Buyer and its pledgee shall be required to comply with
the provisions of Section 2(f) hereof and applicable law in order to effect a
foreclosure, sale, transfer or assignment of Securities to such pledgee. The
Company hereby agrees to execute and deliver such documentation as a pledgee of
the Securities may reasonably request in connection with a pledge of the
Securities to such pledgee by a Buyer at the expense of the pledgor.
(ii)    During the period commencing on the date hereof and ending on the date
such Holder (as defined in the Certificate of Designations) no longer holds any
Preferred Shares (such period, the "Restricted Period"), each Holder, severally
and not jointly with the other Holders, covenants that neither it nor any of its
Holder Trading Affiliates shall enter into or maintain a Net Short Position.
Notwithstanding the foregoing, no Holder that is subject to Section 16 under the
1934 Act with respect to the securities of the Company shall engage in any
transaction prohibited by Section 16(c) of the 1934 Act. For purposes hereof,
(i) "Holder Trading Affiliates" means any Person (as defined in Annex I to the
Certificate of Designations) acting on behalf of or pursuant to any
understanding with such Holder which had knowledge of the transactions
contemplated hereby, (x) has or shares discretion relating to such Holder's
investments and trading or information concerning such Holder's investments or
(y) is subject to such Holder's review or input concerning such Person's
investments or trading, and (ii) "Net Short Position" by a Person means a
position whereby such Person has executed one or more sales of Common Stock that
is marked as a "short sale" (as defined in Rule 200 of Regulation SHO under the
Exchange Act) and that is executed at a time when such Holder has no equivalent
offsetting "long" position in the Common Stock. For purposes of determining
whether a Holder has an equivalent offsetting long position in the Common Stock,
all Common Stock (i) that is owned by such Holder (as determined in accordance
with Rule 200 of Regulation SHO under the Exchange Act), or (ii) that would be
issuable upon conversion or redemption the Preferred Shares then held by such
Holder shall be deemed to be held long by such Holder.




--------------------------------------------------------------------------------

Exhibit 10.79

(i)        Disclosure of Transactions and Other Material Information. On or
before 8:30 a.m., New York City time, on the fourth Business Day after this
Agreement has been executed, the Company shall issue a press release and file a
Current Report on Form 8-K reasonably acceptable to the Buyers describing the
terms of the transactions contemplated by the Transaction Documents in the form
required by the 1934 Act (the "8‑K Filing"), and, on or before September 27,
2012, the Company shall file a Form 10-K attaching the material Transaction
Documents (including, without limitation, this Agreement (and all exhibits to
this Agreement), the form of the Certificate of Designations, the form of the
Registration Rights Agreement and the form of Side Letter as exhibits to such
filing. From and after the 8-K Filing, at any time the Buyers do not have a
designee or observer on the Board, the Company shall not without the express
consent of any such Buyer, and shall cause each of its Subsidiaries and its and
each of their respective officers, directors, employees and agents, not to,
provide any Buyer with any material, nonpublic information regarding the Company
or any of its Subsidiaries. At any time after a Buyer does not have a designee
or observer on the Board in accordance with and pursuant to the Side Letter, if
in connection with any conversion or redemption of any Preferred Share or at any
other time requested by any Buyer, a Buyer has, or believes it has, received any
material, nonpublic information regarding the Company or any of its Subsidiaries
from the Company, any of its Subsidiaries or any of their respective officers,
directors, affiliates or agents, it may provide the Company with written notice
thereof. The Company shall make public disclosure of such material, nonpublic
information as part of its immediately succeeding Form 10-K or Form 10-Q, as
applicable, but in no case later than the deadline for such filing. In the event
of a breach of the foregoing covenant by the Company, any of its Subsidiaries,
or any of its or their respective officers, directors, employees and agents, in
addition to any other remedy provided herein or in the Transaction Documents, a
Buyer shall have the right to make a public disclosure, in the form of a press
release, public advertisement or otherwise, of such material, nonpublic
information without the prior approval by the Company, its Subsidiaries, or any
of its or their respective officers, directors, employees or agents. To the
extent permitted by applicable law, no Buyer shall have any liability to the
Company, its Subsidiaries, or any of its or their respective officers,
directors, employees, stockholders or agents for any such disclosure. To the
extent that the Company delivers any material, non-public information to a Buyer
that does not have a Board designee or observer without such Buyer's consent,
the Company hereby covenants and agrees that to the extent permitted by
applicable law such Buyer shall not have any contractual duty of confidentiality
with respect to, or a duty not to trade on the basis of, such material,
non-public information, provided that the parties shall remain subject to
applicable law. Subject to the foregoing, without the consent of the Company (in
the case of any Buyer) or the Buyers (in the case of the Company), neither the
Company, its Subsidiaries nor any Buyer shall issue any press releases or any
other public statements with respect to the transactions contemplated hereby;
provided, however, that the Company shall be entitled, without the prior
approval of any Buyer, to make any press release or other public disclosure with
respect to such transactions (i) in substantial conformity with the 8-K Filing
and contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) each Buyer shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Except for the Registration Statement
required to be filed pursuant to the Registration Rights Agreement or as
required by applicable law, without the prior written consent of any applicable
Buyer, neither the Company nor any of its Subsidiaries or affiliates shall
disclose the name of such Buyer in any filing, announcement, release or
otherwise.




--------------------------------------------------------------------------------

Exhibit 10.79

(j)        Corporate Existence. So long as any Buyer beneficially owns any
Preferred Shares, the Company shall maintain its corporate existence except in
connection with the consummation of a Fundamental Transaction for which the
Company has complied with the provisions of the Certificate of Designations.
(k)        Reservation of Shares. So long as any Buyer owns any Preferred
Shares, the Company shall take all action necessary to at all times have
authorized, and reserved for the purpose of issuance, no less than the Required
Reserved Amount (as adjusted for any stock dividend, stock split, stock
combination, reclassification or other similar transaction) for issuance upon
(i) conversion of issued and outstanding and issuable Preferred Shares (without
taking into account any limitations on the conversion of the Preferred Shares
set forth in the Certificate of Designations) or (ii) issuance of Dividend
Shares. If at any time the number of shares of Common Stock authorized and
reserved for issuance is not sufficient to meet the Required Reserved Amount (as
adjusted for any stock dividend, stock split, stock combination,
reclassification or other similar transaction), the Company will promptly take
all corporate action on the part of the Company at the request of the Required
Holders (as defined in the Certificate of Designations) necessary to authorize
and reserve a sufficient number of shares, including, without limitation,
calling a special meeting of stockholders to authorize additional shares to meet
the Company's obligations under Section 3(c), in the case of an insufficient
number of authorized shares, seeking to meet the Required Reserved Amount (as
adjusted for any stock dividend, stock split, stock combination,
reclassification or other similar transaction).
(l)        Conduct of Business. So long as any Buyer owns any Preferred Shares,
the business of the Company and its Subsidiaries shall not be conducted in
violation of any law, ordinance or regulation of any governmental entity, except
where such violations would not result, either individually or in the aggregate,
in a Material Adverse Effect.
5.        REGISTER; TRANSFER AGENT INSTRUCTIONS.
(a)        Register. The Company shall maintain at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to each holder of Securities), a register for the Preferred Share in
which the Company shall record the name and address of the Person in whose name
the Preferred Shares have been issued (including the name and address of each
transferee), the number of Preferred Shares and Dividend Shares held by such
Person and the number of Conversion Shares issuable upon conversion of the
Preferred Shares held by such Person. The Company shall keep the register open
and available at all times during business hours for inspection of any Buyer or
its legal representatives.
(b)        Transfer Agent Instructions. The Company hereby covenants and agrees
that its transfer agent, and any subsequent transfer agent of the Company, shall
participate in the DTC Fast Automated Securities Transfer Program. The Company
shall issue irrevocable instructions to its transfer agent, and any subsequent
transfer agent, to issue certificates or credit shares to the applicable balance
accounts at the DTC, registered in the name of each Buyer or its respective
nominee(s), for the Conversion Shares issued upon conversion of the Preferred
Shares in such amounts as specified from time to time by each Buyer to the
Company upon conversion of the Preferred Shares in the form of Exhibit D
attached hereto (the "Irrevocable Transfer Agent




--------------------------------------------------------------------------------

Exhibit 10.79

Instructions"). The Company warrants that no instruction other than the
Irrevocable Transfer Agent Instructions referred to in this Section 5(b), and
stop transfer instructions to give effect to Section 2(f) hereof, will be given
by the Company to its transfer agent for any transfer in compliance with the
Transaction Documents, and that the Securities shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents. If a Buyer
effects a sale, assignment or transfer of the Securities in accordance with
Section 2(f), the Company shall permit the transfer and shall promptly instruct
its transfer agent to issue one or more certificates or credit shares to the
applicable balance accounts at DTC in such name and in such denominations as
specified by such Buyer to effect such sale, transfer or assignment. In the
event that such sale, assignment or transfer involves the Conversion Shares
sold, assigned or transferred pursuant to an effective registration statement or
pursuant to Rule 144, the transfer agent shall issue such Securities to the
Buyer, assignee or transferee, as the case may be, without any restrictive
legend. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to a Buyer. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 5(b) will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 5(b), that a
Buyer shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.
6.        CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.
The obligation of the Company hereunder to issue and sell to each Buyer at the
Closing the Preferred Shares being purchased by such Buyer at the Closing
pursuant to this Agreement is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Company's sole benefit and may be waived by the Company
at any time in its sole discretion by providing each Buyer with prior written
notice thereof:
(i)    Such Buyer shall have executed each of the Transaction Documents to which
it is a party and delivered the same to the Company.
(ii)    Such Buyer shall have delivered to the Company the Purchase Price (less,
in the case of Hale, the amounts withheld pursuant to Section 4(g)) for the
Preferred Shares being purchased by such Buyer at the Closing by wire transfer
of immediately available funds pursuant to the wire instructions provided by the
Company.
(iii)    The representations and warranties of such Buyer shall be true and
correct as of the date when made and as of the Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date which shall be true and correct as of such specified date), and such Buyer
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by such Buyer at or prior to the Closing Date.




--------------------------------------------------------------------------------

Exhibit 10.79

(iv)    No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by any of the Transaction
Documents.
7.        CONDITIONS TO EACH BUYER'S OBLIGATION TO PURCHASE.
The obligation of each Buyer hereunder to purchase at the Closing the Preferred
Shares being purchased by such Buyer at the Closing pursuant to this Agreement
is subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for each Buyer's sole
benefit and may be waived by such Buyer at any time in its sole discretion by
providing the Company with prior written notice thereof:
(i)    The Company shall have duly executed and delivered to such Buyer (A) each
of the Transaction Documents, and (B) contemporaneously with the payment
therefor, the Preferred Shares (allocated in such amounts as such Buyer shall
request) being purchased by such Buyer at the Closing pursuant to this
Agreement.
(ii)    Such Buyer shall have received the opinion of Gibson, Dunn & Crutcher
LLP, the Company's outside counsel, dated as of the Closing Date, in
substantially the form agreed among counsel to Hale and the Company.
(iii)    The Company shall have delivered to such Buyer a copy of the
Irrevocable Transfer Agent Instructions, in the form of Exhibit D attached
hereto, which instructions shall have been delivered to and acknowledged in
writing by the Company's transfer agent.
(iv)    The Company shall have delivered to such Buyer a certificate evidencing
the formation and good standing to the extent such concept is recognized in the
applicable jurisdiction of formation of the Company and each of its material
Subsidiaries for which such entity's jurisdiction of formation is in the U.S.
issued by the Secretary of State (or comparable office) of such jurisdiction, as
of a date within ten (10) days of the Closing Date.
(v)    The Company shall have delivered to such Buyer a certificate evidencing
the Company's qualification as a foreign corporation and good standing issued by
the Secretary of State (or comparable office) of California.
(vi)    The Company shall have delivered to such Buyer a certified copy of the
Certificate of Incorporation as certified by the Secretary of State (or
comparable office) of the State of Delaware.
(vii)    The Company shall have delivered to such Buyer a certificate, executed
by the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(b) as adopted by the Board, (ii) the
Certificate of Incorporation and (iii) the Bylaws, each as in effect at the
Closing, in the form attached hereto as Exhibit E.




--------------------------------------------------------------------------------

Exhibit 10.79

(viii)    The representations and warranties of the Company shall be true and
correct in all material respects (except that any such representations and
warranties shall be true and correct in all respects where such representation
and warranty is qualified with respect to materiality) as of the date when made
and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date which shall be
true and correct in all material respects (except to the extent the
representation or warranty is qualified with respect to materiality, true and
correct in all respects) as of such specified date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Closing Date
(except that the Company shall have performed, satisfied and complied in all
respects with such covenants, agreements and conditions where the obligation to
perform such covenant, agreement and condition is qualified with respect to
materiality). Such Buyer shall have received a certificate, executed by the
Chief Executive Officer of the Company, dated as of the Closing Date, to the
foregoing effect in the form attached hereto as Exhibit F.
(ix)    The Company shall have delivered to such Buyer a letter from the
Company's transfer agent certifying the number of shares of Common Stock
outstanding as of a date within five (5) days of the Closing Date.
(x)    The Common Stock (I) shall be designated for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market nor
shall suspension by the SEC or the Principal Market have been threatened, as of
the Closing Date, either (A) in writing by the SEC or the Principal Market or
(B) by falling below the minimum listing maintenance requirements of the
Principal Market.
(xi)    The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Securities.
(xii)    No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of the transactions contemplated by any of the Transaction
Documents.
(xiii)    The Certificate of Designations in the form attached hereto as Exhibit
A shall have been filed with the Secretary of State of the State of Delaware and
shall be in full force and effect, and shall not have been amended.
(xiv)    The Company shall have increased the number of directors comprising the
Board to seven (7) directors (one of such directors to be the director
designated and elected to the Board pursuant to the Side Letter and the
Certificate of Designations).
(xv)    The Company shall have delivered to Hale or its designee(s), as
applicable, such amounts for the expenses described in, and due and owing to
Hale pursuant to, Section 4(g) (less any amounts withheld pursuant to Section
4(g)) by wire transfer of immediately available funds pursuant to the wire
instructions provided by Hale or its designee(s).




--------------------------------------------------------------------------------

Exhibit 10.79

8.        TERMINATION. In the event that the Closing shall not have occurred
with respect to a Buyer on or before ten (10) Business Days from the date hereof
due to the Company's or such Buyer's failure to satisfy the conditions set forth
in Sections 6 and 7 above (and the nonbreaching party's failure to waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party;
provided, however, that if this Agreement is terminated pursuant to this Section
8, the Company shall remain obligated to reimburse Hale or its designee(s), as
applicable, for the expenses described in, and due and owing to Hale pursuant
to, Section 4(g).
9.        MISCELLANEOUS.
(a)        Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
(b)        Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided, that a facsimile signature or a
signature delivered by an electronic mail which contains a portable document
format (.pdf) file of an executed signature page shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original, not a facsimile signature or a
signature delivered by an electronic mail which contains a portable document
format (.pdf) file of an executed signature page.
(c)        Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.




--------------------------------------------------------------------------------

Exhibit 10.79

(d)        Severability. If any provision of this Agreement is prohibited by law
or otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
(e)        Entire Agreement; Amendments. This Agreement, any non-disclosure
agreement (including that certain mutual non-disclosure agreement between the
Company and Hale) between a Buyer and the Company, and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters. No provision of this Agreement may
be amended other than by an instrument in writing signed by the Company and the
holders of more than fifty percent (50%) of the aggregate amount of Registrable
Securities issued and issuable hereunder and under the Certificate of
Designations (the "Required Holders"), and any amendment to this Agreement made
in conformity with the provisions of this Section 9(e) shall be binding on all
Buyers and holders of Securities; provided, that any such amendment that
complies with the foregoing but that disproportionately, materially and
adversely affects the rights and obligations of any Buyer relative to the
comparable rights and obligations of the other Buyers shall require the prior
written consent of such adversely affected Buyer. No provision hereof may be
waived other than by an instrument in writing signed by the party against whom
enforcement is sought. No such amendment shall be effective to the extent that
it applies to less than all of the holders of the applicable Securities then
outstanding. No consideration shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration (other than the reimbursement of legal
fees) also is offered to all of the parties to the Transaction Documents or
holders of Preferred Shares.
(f)        Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile or electronic
mail (provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one (1) Business Day
after deposit with an overnight courier service, in each case properly addressed
to the party to receive




--------------------------------------------------------------------------------

Exhibit 10.79

the same. The addresses, facsimile numbers and e-mail addresses for such
communications shall be:
If to the Company:
Adept Technology, Inc.
5960 Inglewood Drive,
Pleasanton, CA 94588
Telephone: (925) 245-3456
Facsimile: (925) 245-3510
Attention: Chief Executive Officer
Email: john.dulchinos@adept.com


With a copy (for informational purposes only) to:
Gibson, Dunn & Crutcher LLP
1881 Page Mill Road
Palo Alto, CA 94304
Telephone:    (650) 849-5327
Facsimile:    (650) 849-5027
Email:        LFontenot@gibsondunn.com
Attention:    Lisa Fontenot


If to the Transfer Agent:
Computershare Shareowner Services LLC
520 Pike Street, Suite 1220
Seattle WA 98101
Attention: Lisa Porter
Telephone:    (206) 674-3050
Facsimile:    (206) 674-3059
Email:        Lisa.porter@bnymellon.com
If to a Buyer, to its address, facsimile number and e-mail address set forth on
the Schedule of Buyers, with copies to such Buyer's representatives as set forth
on the Schedule of Buyers,
with a copy (for informational purposes only) to:
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Telephone:    (212) 756-2000
Facsimile:    (212) 593-5955





--------------------------------------------------------------------------------

Exhibit 10.79

Attention:    Eleazer N. Klein, Esq.
E-mail:        eleazer.klein@srz.com
or to such other address and/or facsimile number and/or e-mail address and/or to
the attention of such other Person as the recipient party has specified by
written notice given to each other party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender's facsimile machine or
electronic mail containing the time, date, recipient facsimile number or e-mail
address, respectively, and an image of the first page of such transmission or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile, receipt by electronic mail or receipt
from an overnight courier service in accordance with clause (i), (ii) or (iii)
above, respectively.
(g)        Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Preferred Shares. The Company shall not assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the Required Holders, including by way of a Fundamental Transaction
(unless the Company is in compliance with the applicable provisions governing
Fundamental Transactions set forth in the Certificate of Designations). A Buyer
may assign some or all of its rights hereunder without the consent of the
Company, in which event such assignee shall be deemed to be a Buyer hereunder
with respect to such assigned rights; provided, that any transferee or assignee
agrees to be bound by the provisions contained in Sections 2(f) and 4(h). Any
purported assignment of this Agreement in contravention of this Section will be
null and void and of no force or effect. Any transfer, sale or assignment of the
Preferred Shares shall be made in compliance with this Agreement, including
Sections 4(h) and 9(g),
(h)        No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except that each Indemnitee shall have the right to
enforce the obligations of the Company with respect to Section 9(k).
(i)        Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3 and the agreements and covenants set forth in Sections 4, 5 and
9 that are intended to be performed after the Closing shall survive the Closing
for eighteen (18) months. Each Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.
(j)        Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
(k)        Indemnification. In consideration of each Buyer's execution and
delivery of the Transaction Documents and acquiring the Securities thereunder
and in addition to all of the Company's other obligations under the Transaction
Documents, from after the Closing Date, the




--------------------------------------------------------------------------------

Exhibit 10.79

Company shall indemnify and hold harmless each Buyer and each of its assignees
and all of their Affiliates, stockholders, partners, members, officers,
directors, employees and any of the foregoing Persons' agents or other
representatives (collectively, the "Indemnitees") from and against any and all
actions, causes of action, suits, losses, costs, penalties, fees, liabilities
and damages, and expenses in connection therewith (irrespective of whether any
such Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys' fees and disbursements (the
"Indemnified Liabilities"), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach as of the
date when made of any representation or warranty made by the Company in any
Transaction Document, (b) any breach of any covenant, agreement or obligation of
the Company contained in any Transaction Document, or (c) any cause of action,
suit or claim brought or made against such Indemnitee by a third party
(including for these purposes a derivative action brought on behalf of the
Company) and arising out of or resulting from the status of such Buyer or holder
of the Securities as an investor in the Company pursuant to the transactions
contemplated by the Transaction Documents. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities that is permissible under applicable law. Except as
otherwise set forth herein, the mechanics and procedures with respect to the
rights and obligations under this Section 9(k) shall be the same as those set
forth in Section 6 of the Registration Rights Agreement.
(l)        No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
(m)        Remedies. Each Buyer and each holder of the Securities shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Buyers. The Company
therefore agrees that the Buyers shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.
(n)    Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.




--------------------------------------------------------------------------------

Exhibit 10.79

(o)        Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.
(p)        Independent Nature of Buyers' Obligations and Rights. The obligations
of each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Buyers are in any way acting in concert
or as a group, and the Company shall not assert any such claim with respect to
such obligations or the transactions contemplated by the Transaction Documents
and the Company acknowledges that the Buyers are not acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges and each Buyer confirms that it
has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Each Buyer
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.
[Signature Page Follows]


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.


COMPANY:
ADEPT TECHNOLOGY, INC.


By:        
Name: John Dulchinos
   Title: President and Chief Executive Officer
 
 
 





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
BUYERS:


HALE CAPITAL MANAGEMENT, LP 

By:  
By:        
Name:
   Title:
 



IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.


BUYERS:


[OTHER BUYERS]


By:        
Name:
   Title:
 



SCHEDULE OF BUYERS


(1)
(2)
(3)
(4)
(5)
Buyer
Address and
Facsimile Number
Number of
Preferred Shares
Purchase Price
Legal Representative's Address and Facsimile Number
 
 
 
 
 
Hale Capital Management, LP
570 Lexington Avenue
49th Floor
New York, NY 10022
Attention: Martin Hale
Facsimile: 212-751-8822
Telephone: 212-751-8800
E-mail: MARTIN@HALEFUNDS.COM
Residence: Delaware
 

8,000
$8,000,000
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Eleazer Klein, Esq.
Facsimile: (212) 593-5955
Telephone: (212) 756-2376
[Other Buyers]
 
 
 
 







EXHIBITS
Exhibit A    Form of Certificate of Designations
Exhibit B    Form of Registration Rights Agreement
Exhibit C    Side Letter
Exhibit D    Form of Irrevocable Transfer Agent Instructions
Exhibit E    Form of Secretary's Certificate
Exhibit F    Form of Officer's Certificate










